Citation Nr: 0529029	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  05-18 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for granuloma of the right 
lung.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1943 to March 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In September 2005, the veteran appeared before the 
undersigned Veterans Law Judge and gave testimony in support 
of his claim. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was not treated during service for a 
granuloma of the right lung, and the medical evidence does 
not show that a granuloma of the right lung is related to his 
military service.   


CONCLUSION OF LAW

Granuloma of the right lung was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. 

Merits of the Claim

The veteran contends that he has a disability of the lungs, 
and that the current disability is related to treatment for 
pneumonia that he had in service.  

The veteran's service medical records show that the veteran 
was treated during service in February 1946 for pneumonia of 
the right lobe, primary, atypical, etiology unknown, one day 
after he underwent his separation examination that same 
month.  His separation examination report documents that 
examination of the lungs was normal, and that he had a chest 
X-ray performed which was negative.  After service, there is 
nothing in the record to show treatment for or reference to 
pneumonia or any lung disability until December 1998, many 
years after service discharge, when private medical X-rays 
showed a large calcified granuloma in the right upper lobe.  
The impression at that time was, no active pulmonary 
infiltrate.  In November 2001, private X-rays showed a 1.5 
cm. calcified granuloma in the right midlung, indicating 
previous granulomatous infection.  

While the veteran was treated on one occasion during service 
for pneumonia, the record does not support a finding that he 
has any residuals from that treatment, and there is no 
objective medical evidence to show that his treatment for 
pneumonia is in any way related to a granuloma of the right 
lung.  Further, the evidence does not show that the veteran 
had a granuloma of the right lung or a granulomatous 
infection during service, and no current lung disability has 
been related by objective medical evidence to his military 
service.  As such, service connection must be denied.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

The Board has also considered the veteran's own assertions, 
by way of written statements, and hearing testimony before 
the undersigned in September 2005, as well as the lay 
statements submitted by his brother, his friend and his wife 
in October 2004.   The Board finds that these assertions are 
afforded no probative weight in the absence of evidence that 
the veteran or the lay parties noted have the expertise to 
render opinions about medical matters.  Although the veteran 
and other lay persons are competent to testify as to his in- 
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.   The 
evidence does not reflect that the veteran or the lay persons 
noted possess medical knowledge which would render an opinion 
as to etiology and a medical diagnosis competent.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").   Thus, any personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.   

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the current disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159 (c)(4) (2005).  

As service and post-service medical records provide no basis 
to grant this claim, and in fact, provides evidence against 
the claim, the Board finds no basis for a VA examination to 
be obtained.  There is actually no medical controversy as to 
the onset of the veteran's granuloma of the right lung, and 
that no lung disability has ever been medically identified.  
During his personal appearance, the veteran testified that 
other than that the granuloma has been documented and X-rays, 
he has never been actually treated for the granuloma.  (See 
hearing transcript pp. 5, 11) 

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in April 2003, and 
again in March 2005.  

Both VCAA letters satisfied the content requirement of a VCAA 
notice.  A VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

The VCAA letters informed the appellant concerning the 
information and evidence necessary to substantiate his claim.  
The letters explained which information or evidence it needed 
from him and what he could do to help with the claim.  The RO 
advised him as to what VA would do to assist him in the 
development of the evidence to support his claim.  In 
addition, the VCAA notice letters also contained the "fourth 
element," informing him of the need to submit medical 
evidence.  Thus, the appellant clearly had actual knowledge 
of this requirement.  

The timing of the April 2003 VCAA notice letter did comply 
with the requirements of Pelegrini.  The requisite 
notifications were timely provided to the appellant before 
the initial denial and the veteran had ample time in which to 
respond to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005).  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran has supplied private 
medical records and he has been afforded a hearing before the 
Board.  It is noted that he has argued that the duty to 
assist had not been fulfilled since VA did not obtain records 
regarding his X-rays after service.  The Board notes that the 
veteran indicated in a statement received at the RO in May 
2003 that the only records he had were for November 2001 and 
December 1998.  He listed the names of hospitals, without the 
addresses, and approximate dates beginning in March 1946 
where he indicated information might exist for granuloma of 
the lung.  The Board finds that absent a showing of the 
disorder in service, an attempt to obtain records of 
treatment after service would not suffice to sustain the 
veteran's claim, and thus a remand is not required.  Further, 
the veteran testified before the undesigned that he was not 
treated for the granuloma.  The record clearly demonstrates 
that remand for further action in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 541 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claim at 
issue here.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  

ORDER

Service connection for granuloma of the right lung is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


